Citation Nr: 1523621	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-47 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board denied the Veteran's appeal for an initial higher rating for diabetes mellitus and remanded the claim for service connection for hypertension.  The Veteran appealed the denial and following the filing of a Joint Motion for Partial Remand (Joint Motion), the Court issued an Order granting the Joint Motion and returned the file back to the Board for proceedings consistent with the Joint Motion.  The Board then remanded the case in October 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  First, it appears that the Veteran applied for disability benefits from the Social Security Administration (SSA) in approximately August 2008.  His records from SSA must be obtained on remand.

Second, review of the Veteran's VA treatment records reflect findings of 2+ pitting edema, stasis color changes, and absent sensation in the great toes to monofilament in December 2007; venous stasis in December 2009; a provisional diagnosis of peripheral venous insufficiency in October 2014; as well as findings of diabetic foot ulcers and erectile dysfunction.  On remand, the Veteran should be afforded a VA examination to identify any and all complications of his diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  A specific determination should also be made as to the frequency of his visits to a diabetic care provider, as his representative reported in April 2015 the Veteran now visits his care provide twice monthly for diabetes.  

Finally, any recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing the claim for service connection for hypertension as secondary to service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2015.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  After the above records have been obtained, schedule the Veteran for appropriate VA examination(s) to assess the current severity of his diabetes mellitus and to identify any and all complications of his diabetes mellitus.  Appropriate DBQs should be filled out for this purpose, if possible.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner(s).  All indicated tests and studies should be performed and all clinical findings reported in detail.

The examiner must specifically indicate how often the Veteran makes visits to his diabetic care provider.  

The examiner must indicate whether or not the Veteran's diabetes mellitus requires that he avoid strenuous occupational and recreational activities.

The examiner must identify any and all complications of the Veteran's diabetes mellitus, as well as the severity of any such complications.  In so doing, the examiner should acknowledge the VA treatment records showing findings of 2+ pitting edema, stasis color changes, and absent sensation in the great toes to monofilament in December 2007; venous stasis in December 2009; a provisional diagnosis of peripheral venous insufficiency in October 2014; as well as findings of diabetic foot ulcers and erectile dysfunction.  

A rationale must be provided for all opinions.

5.  Finally, after completing any other development that may be indicated, readjudicate the Veteran's claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


